Citation Nr: 0833600	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  04-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for arthritis of the left 
and right feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1964 to June 
1968 and from January 1971 to October 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in 
January 2006 as an attempt to reopen a claim which was 
subject to a prior final denial.  At that time, the Board 
determined that new and material evidence had been received 
which was sufficient to reopen the claim.  The issue was then 
remanded by the Board for additional evidentiary development.  

The veteran failed to report for a Central Office Board 
hearing in September 2004.  

In April 2006, the veteran submitted a claim of entitlement 
to a total rating based on individual unemployability.  As 
this matter has not been developed or certified for appeal 
and is not inextricably intertwined with the issue now before 
the Board, it is referred to the RO for appropriate action.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that the veteran does not have arthritis of the 
left or right feet.  




CONCLUSION OF LAW

Arthritis of the left and right feet was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in January 2002, 
February 2003 and April 2006 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought and adjudicated by 
this decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

While no longer required, the Board also notes that the April 
2006 VCAA letter expressly notified the appellant that he 
should submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claim and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claim decided herein has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as with notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in the April 
2006 letter.  To any extent that this notification is late, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
rating or effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Analysis

The veteran has claimed that he currently has arthritis of 
the left and right feet which was the result of his active 
duty service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board finds that service connection is not warranted for 
arthritis of the feet as the preponderance of the competent 
evidence of record demonstrates that the veteran does not 
have arthritis of either foot.  

The service treatment records were devoid of any evidence of 
arthritis of the feet.  Periodic physical examinations did 
not document the presence of the disorder.  The veteran also 
denied having or ever having had arthritis on Reports of 
Medical History he completed at various times during active 
duty.  In June 1978, the veteran was involved in a motor 
vehicle accident which resulted, in part, in a fracture of 
the first metatarsal of the left foot.  An October 1978 X-ray 
of the left foot was interpreted as revealing a moderate 
amount of deformity and distraction.  The impression was 
healing fracture of the left foot with deformity.  A November 
1978 X-ray of the left foot revealed radiographic evidence of 
bony healing.  The impression was status post surgery with 
good bony healing in evidence.  In March 1979, the veteran 
was diagnosed as having right tarsal tunnel syndrome.  A 
December 1979 X-ray of the right foot did not result in any 
findings of arthritis.  An April 1980 X-ray was interpreted 
as revealing a fracture of the right great toe.  A Medical 
Board report dated in May 1980 indicates that the veteran was 
found to be unable to perform his duties due, in part, to an 
open fracture of the first metatarsal of the left foot, 
metatarsalgia of the metatarsophalangeal joint of the left 
great toe and post traumatic right tarsal tunnel syndrome 
with residual paresthesias.  The report of the Medical Board 
did not reference the presence of arthritis in either foot.



The only post-service medical evidence of record which 
indicates that the veteran has arthritis of either foot is a 
VA clinical record dated in May 1995.  The record, produced 
by a podiatrist, indicates that the veteran complained of 
pain in both feet.  Physical examination revealed multiple 
scars from previous trauma with limitation of joint motion.  
The assessment was arthritis of both feet.  It is not 
apparent upon what foundation this health care professional 
was basing his opinion.  The diagnosis of the presence of 
arthritis is unexplained and is therefore lacking in 
probative value.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence]; Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."].  

Outweighing the May 1995 clinical record are the reports of 
two VA examinations and reports of X-ray examinations of the 
feet which are interpreted as indicating that the veteran 
does not have arthritis of either foot.  

A December 1980 X-ray of the left foot was interpreted as 
revealing deformity of the first metatarsal with shortening 
of it, and residual of old healed fracture.  There was a 
healed fracture of the shaft of the second metatarsal but 
this was not significantly shortened in length.  The other 
bones of the foot appeared essentially negative.  

A September 1987 X-ray of the left foot revealed old 
fractures of the shafts of the first and second metatarsals.  
Fragments of the second metatarsal had united solidly in 
excellent position and alignment.  The shaft of the first 
metatarsal showed a solid union but there was a little 
deformity and shortening of this metatarsal.  The findings 
were otherwise normal.  

A June 1996 X-ray of the bilateral feet was interpreted as 
revealing deformity of the metatarsal of the left great toe 
with an appearance suggestive of prior trauma with fracture.  
The right foot was unremarkable.  No erosion or joint space 
narrowing was identified.  

A VA examination was conducted in December 2003.  The 
examiner noted that the veteran had been involved in a motor 
vehicle accident during active duty which resulted in 
injuries to the feet.  September 2003 X-rays of the feet were 
interpreted as revealing deformity of the left first 
metatarsal involving primarily the mid-shaft with the 
appearance of an old healed fracture.  There was an old 
healed fracture of the mid-shaft of the left second 
metatarsal.  The articular surfaces were unremarkable.  No 
acute osseous abnormality was noted.  The soft tissue was 
unremarkable.  The impression from the X-rays were old 
fractures of the left first and second metatarsals with some 
deformity of the first metatarsal and no acute osseous 
abnormality noted.  The pertinent diagnosis was radiological 
evidence of old fractures of the left first and second 
metatarsals with some deformity of the first metatarsal 
without evidence of arthritis.  

A VA examination was conducted in August 2006.  The examiner 
noted that the veteran had been involved in a motor vehicle 
accident which resulted in injuries to the left foot.  X-ray 
examination of the feet conducted the same month was 
interpreted as revealing old healed fractures of the left 
first and second metatarsals with residual deformity of the 
left first metatarsal.  No acute bony abnormality was 
identified in either the left or right foot.  There was no 
change in the X-ray when it was compared with the 2003 
examination.  

The Board places greater probative value on the VA 
examinations and the X-ray studies of the feet which 
affirmatively demonstrated that the veteran did not have any 
arthritis in either foot.  The rating criteria for evaluation 
of traumatic arthritis (Diagnostic Code 5010) and the 
criteria for evaluation of degenerative arthritis (Diagnostic 
Code 5003) both specifically require that the arthritis be 
established by X-ray findings.  Furthermore, the December 
2003 and August 2006 VA examinations were conducted 
specifically to determine if the veteran had arthritis of 
either foot.  These examinations were based on a review of 
all the evidence in the claims file as well as on X-rays.  
They are more probative than the May 1995 clinical record 
which recorded the presence of arthritis of the feet without 
being based on a review of all the evidence in the claims 
file nor on X-ray studies of the feet.  The Court has held 
that a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In addition, an examination that does not take into account 
the records of prior medical treatment is neither thorough 
nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995). 

Even if it were determined that the veteran had arthritis of 
either foot, there is no competent evidence of record linking 
currently existing arthritis to the veteran's active duty 
service.  No health care professional has reduced to writing 
an opinion linking arthritis to service.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  38 U.S.C.A. § 1110.  
Where, as here, the preponderance of the competent evidence 
consisting of the service and post-service medical records 
does not show the existence of arthritis of the feet for 
which service connection is sought (and hence, no evidence of 
a nexus between any such disability and service or a service-
connected disability), there can be no valid claim for 
service connection.  See Gilpin v. West,  155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony; however, such does 
not provide any basis for allowance of the claim.  The 
veteran testified at a local RO hearing in June 1988 that his 
feet were painful.  He testified at a Board hearing in 
February 1997 of having problems with both his feet.  He 
reported that a VA physician directed that he use "arthritic 
cream" on his feet.  In March 1999, the veteran submitted a 
statement wherein he reported that he had been treated by VA 
for arthritis since 1981.  The veteran testified at a local 
RO hearing in October 2003 that he had been diagnosed as 
having arthritis of both feet when he was being treated at a 
VA facility.  He reported that health care professionals 
informed him that he had arthritis as a result of the motor 
vehicle accident which occurred during active duty.  He 
alleged that a VA doctor reviewed X-rays of his feet and told 
him he had arthritis, especially in the left foot.  He denied 
having arthritis of the feet prior to the in-service motor 
vehicle accident.  He reported that a physician linked 
arthritis in his feet to his active duty service.  

While the veteran may believe that he currently has arthritis 
of the feet related to his military service, the 
preponderance of the medical evidence weighs against this 
allegation.  The Board emphasizes that the appellant is 
competent to offer evidence as to facts within his personal 
knowledge, such as his own symptoms.  However, medical 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layman without the appropriate 
medical training or expertise, the appellant simply is not 
competent to render an opinion on such medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The veteran's assertions in this regard have no 
probative value.

The veteran has alleged that he was informed by VA health 
care providers that he had arthritis of the feet which was 
based on review of X-ray evidence.  As to this contention, it 
must be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this regard, the Board notes that, aside from the 
veteran's own testimony on the matter of what a physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel.

Under these circumstances, the Board concludes that service 
connection for arthritis of the left and right feet must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for arthritis of the left 
and right feet is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


